Wood,' J., (after stating the facts.) The decree that interveners were not entitled to prosecute this suit upon their intervention was correct. Appellants do not show that they have any interest, legal or equitable, in plaintiff’s claim for damages. The instruments under which appellants claim a half interest in the suit and in any judgment she might recover therein is as follows: “State of Texas, County of Gregg: Know all men by these presents that I, Nettie King, of Henderson county, Texas, for and in consideration of the services rendered and to be rendered by DeGraffenreid & Young, a firm composed of R. C. DeGraffenreid and Ras Young, of Longview, Texas, have granted, sold and conveyed, and do by these presents grant, sell and convey, unto said DeGraffenreid & Young, a one-half interest in any judgment I may recover in my suit against the St. Louis Southwestern Ry. Co., said suit being in the circuit court of Nevada county, Arkansas, at Prescott, Arkansas, and they, the said DeGraffenreid & Young, are hereby authorized and empowered to collect all of any judgment that I might recover of and from said railway company, and they are hereby authorized and empowered to collect all of my interest in any judgment that might be rendered in my behalf against said St. Louis Southwestern Railway Company as my attorneys. Witness my hand this 10th day of October, 1895. “Nettie King. Witnesses: “L. R. Coleman, “W. E. Beall.” This instrument does not purport to convey anything but a half interest in “any judgment” that might be recovered. No judgment was ever recovered, and appellants acquired nothing under the assignment, even if it had been executed and acknowledge as the Texas statute requires. As appellants had no interest in the plaintiff’s cause of action, they cannot complain of any settlement she might choose to make before the suit had progressed to judgment. Appellants had no lien. Appellants’ counsel concede that, prior to judgment, an attorney has no interest in the cause of action that would enable him to prevent any bona fide settlement by the client. Having no interest in the cause of action, it follows, from what we said in Davis v. Webber, ante, p. 190, that the attorney has no right to question the bona fides of any settlement made between the plaintiff and the defendant. This much as to the question of collusion and fraud, as it affects the claim for fees. So far as the question of costs is concerned, the court rendered judgment for the interveners for the taxable costs in the case. This they refused to accept. The railroad has not appealed, and therefore the correctness of the court’s judgment in this respect is not questioned. The appellants cannot complain of a judgment for this amount in their favor. Even if they could, under certain circumstances, ask for this much, which we’do not determine, they certainly could not ask for anything more. Finding no error in the decree of the court, it is in all things affirmed. Bunn, C. J., disqualified.